DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “longitudinal development axis”, (see the last line on page  1 of claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 21 the limitation of “… at least some connecting fins of said plurality of connecting fins developing along a longitudinal fin direction and comprising at least one arched stretch having a concavity kept in the same sense along an entire longitudinal extension of the at least one arched stretch of said at least some connecting fins, defining ventilation channels, each ventilation…” is not understood.  The limitation of “developing along a longitudinal fin direction and comprising… is convoluted and unclear.  Further, how is the concavity kept in the same sense along an entire longitudinal extension of the alt least one arched stretch… since it appears the concavity changes from concave to convex.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 11-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102004056645 in view of Veneziano et al. 9,206,868 and Mears et al. U.S. 2009/0057077.
Regarding claims 11,22, subject to the 112 rejections above, DE ‘645 shows first and second plates at 2 and 3 having first and second plate ‘protrusions’ generally shown at 12,13.
Lacking in DE ‘645 are any specific details of the connecting elements/spacers comprising connecting fins in the areas of 7. 
The reference to Veneziano shows in the several different embodiments a brake disc (see figs 10-17) having a plurality of connecting fins 9,10 nearly identical to that of applicant’s.
The reference to Mears  also shows a brake disc but illustrates the well known idea in para 0041:
Although the vanes are shown as being symmetrical and extending uniformly in the attached figures, the specific cross sectional shapes of the vanes 15a and 15b can change without departing from the spirit and scope of the invention.  As indicated above, the vanes 15a and 15b 
can be configured to accelerate or decelerate air flow through the disk 10 
and/or the vanes 15a and 15b can be shaped to concentrate material, and therefore heart sink capacity, at certain location(s) about the disk 10.  Thus, there may be some changes in shape along the length of the vanes to provide different heating, cooling, overall wear, or braking characteristics of the brake disk and associated brake components.
	Although not applied note the shapes of the connecting fins in both of the references to Tack 2,345,017 and 2,380,085.
	One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have modified the connecting fins of DE ‘645, as taught by Veneziano and Mears, to that claimed by applicant’s (even if incidentally) for the reasons taught by Mears—simply as vehicle applications dictate.
Due to the close similarity in structure with applicant’s brake disc the references applied above are considered to meet the limitations in claims 12-22.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



9/9/21